Title: The American Commissioners to Gentlemen at Nantes, 27 [i.e., 28] November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


Gentlemen
Passy Novr 27 [i.e., 28] 1778.
We are desired by the Ministry to inform ourselves as precisely as possible, at what Time the Vessells bound to America will be ready to Sail.—it is Said that upon a former Occasion the Convoy was obliged to wait a long Time, an Inconvenience that it is wished may be avoided upon this occasion. We beg your earliest Attention to this Matter, and that We may know from you and be able to inform the Minister, as soon as possible, of the Day and the Place when and where the Convoy ought to be ready.
Messrs. J. D Schweighauser Joshua Johnson, Matt. Ridley, Jon. Williams Charles Oglivie, Matt. Meese John Gilbank, Wm. Haywood &c.
